(Por la corte, a propuesta del Juez Presidente Sr. del Toro.)
Por cuanto, la parte apelada solicita la desestimación del recurso porque habiéndose dictado y notificado la sentencia el 22 de enero de 1932 se radicó el escrito interponiéndolo el 24 de febrero siguiente o sea después de vencido el término de treinta días que fija la ley; y
Por cuanto, la parte apelante se opuso alegando que la sentencia no le fué notificada hasta el 25 de enero de 1932 habiendo en su consecuencia apelado en tiempo; y
Por cuanto, de la transcripción aparece que se archivó con los autos la notificación de la sentencia el 22 de enero de 1932;
Por tanto, vista la ley y la jurisprudencia aplicables, se declara con lugar la moción y se desestima, por falta de jurisdicción, el recurso.